Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 8/15/2022, with respect to claims 5-20 have been fully considered and are persuasive.  The restriction of claims 5-20 has been withdrawn. 
Applicant’s arguments, filed 8/15/2022, with respect to claims 3 and 4 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 3 and 4 has been withdrawn. 
Applicant’s arguments, filed 8/15/2022, with respect to the rejections of claims 1-2 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Profera Jr. (US 5,543,809).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Profera, Jr (US 5,543,809), hereinafter Profera.
Regarding claim 1, Profera (Figures 6a, 6b, 10a and 10b) teaches a reflectarray antenna system comprising a first antenna feed 126 configured to at least one of transmit and receive a first wireless signal occupying a first frequency band; a second antenna feed 130 configured to at least one of transmit and receive a second wireless signal occupying a second frequency band; and a reflector 110 comprising a reflectarray and being configured to provide the first wireless signal and the second wireless signal as a first coherent beam and a second coherent beam, respectively, the reflectarray being configured to selectively phase-delay at least one of the first and second wireless signals to provide the respective at least one of the first and second coherent beams (col 2 line 63 to col 3 line 21).
Regarding claim 2, as applied to claim 1, Profera (Figures 6a, 6b, 10a and 10b) teaches that the reflector 110 comprises one of a flat surface and a surface that is curved along a single dimension.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Profera fails to specifically teach that the reflectarray comprises a plurality of reflectarray elements have having a geometry that is tuned to be substantially transparent with respect to the first frequency band and is configured to selectively phase-delay the second wireless signal, and wherein the plurality of reflectarray elements each comprise variable dimensions with respect to each other and are selectively distributed on the reflector to provide the second wireless signal as the second coherent beam based on the selective phase- delay of the second wireless signal of each respective one of the plurality of reflectarray elements. 
Regarding claim 4, Profera fails to specifically teach that the reflectarray comprises a plurality of reflectarray elements that are selectively distributed in a plurality of at least partial loops on the reflector, wherein the reflectarray elements in a given one of the plurality of at least partial loops have variable dimensions that are arranged in a decreasing gradient of dimensions from an inner portion of the given one of the plurality of at least partial loops to an outer portion of the given one of the plurality of at least partial loops.
Regarding claim 5, Clancy et al (US 2001/0050653 A1), hereinafter Clancy, teaches a reflectarray antenna system comprising an antenna feed configured to at least one of transmit and receive a wireless signal occupying a frequency band; a reflector comprising a reflectarray, the reflectarray comprising a plurality of reflectarray elements arranged on a substrate, each of the reflectarray elements comprising a dipole element.
Clancy, however, fails to further teach that the dipole element of at least a portion of the plurality of reflectarray elements comprises, on the same surface of the substrate, a crossed-dipole portion and a looped-dipole portion.
Claims 6-20 are allowed for at least the reason for depending, either directly or indirectly, on claim 5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG V NGUYEN/Primary Examiner, Art Unit 2845